Order entered November 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00585-CR

                           DALE LEROY VERHAGEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 2-19-0252

                                            ORDER
       Before the Court is appellant’s November 19, 2019 third motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due no later than 5:00 p.m.

on December 14, 2019. Appellant is cautioned that the failure to file a brief by that date will

result, absent extenuating circumstances, in the appeal being abated for a hearing under rule 38.8.

See TEX. R. APP. P. 38.8(b)(3).


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE